In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐3091 
MICHELLE FRAKES, 
                                                   Plaintiff‐Appellant, 

                                   v. 

PEORIA SCHOOL DISTRICT NO. 150,  
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
                      Central District of Illinois 
           No. 12‐CV‐1329 — James E. Shadid, Chief Judge. 
                      ____________________ 

    ARGUED OCTOBER 26, 2016 — DECIDED SEPTEMBER 26, 2017 
                  ____________________ 

     Before FLAUM, EASTERBROOK, and WILLIAMS, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  Michelle  Frakes  was  honorably 
dismissed from her job as a special education teacher at Peoria 
School District No. 150 (”Peoria”) in a voluntary reduction of 
force. Because Frakes had received “unsatisfactory” ratings as 
a teacher, state law placed her on the schedule of teachers to 
be dismissed. Displeased, Frakes filed a lawsuit against Peo‐
2                                                    No. 15‐3091 

ria alleging that her “unsatisfactory” performance rating con‐
stituted unlawful interference under Section 504 of the Reha‐
bilitation Act of 1973, 29 U.S.C. § 794.  
    The district court granted summary judgment in favor of 
Peoria, finding that Frakes failed to show that she engaged in 
any protected activity giving rise to a Section 504 claim. We 
agree. While Frakes provided some evidence that her “unsat‐
isfactory” performance rating may have been unfair and her 
preferred teaching method may be better suited for disabled 
students, this does not render Frakes’s teaching style a pro‐
tected  activity  under  Section  504.  Frakes  provided  no  evi‐
dence that she complained about or discouraged discrimina‐
tion based on disability or engaged in any other activity pro‐
tected by law.  
    In affirming the district court, we also reject Peoria’s asser‐
tion that this case is barred by the doctrine of res judicata. Pe‐
oria waived this defense and agreed to defending lawsuits in 
both state and federal court by waiting over a year and a half 
to make a res judicata argument. That was too late.  
                    I.      BACKGROUND 
     A.  Factual History 
    From August 2002 until May 2012, Frakes was a full‐time 
special education teacher at Peoria. Beginning in August 2006, 
she was assigned to the Day Treatment Program, where she 
taught junior high (6‐8th grade) students with various disa‐
bilities  and  behavioral  and  emotional  disorders.  All  of 
Frakes’s students were eligible for special education services 
under  the  Individuals  with  Disabilities  Education  Act 
(“IDEA”), 20 U.S.C. § 1400 et seq., and each student had an In‐
dividualized Education Plan (“IEP”), which mapped out their 
No. 15‐3091                                                                  3 

level  of  performance,  goals,  benchmarks,  accommodations, 
and modifications. The students were also all prescribed Be‐
havioral  Intervention  Plans  (“BIPs”)  to  address  behavior  is‐
sues which interfered with their learning.  
     The events giving rise to Frakes’s claim began in October 
of  2011,  when  Carolyn  Nunn  assumed  the  role  of  Assistant 
Principal  of  Day  Treatment  at  Peoria  and  became  Frakes’s 
new  supervisor.  Nunn  had  worked  as  a  speech‐language 
pathologist for the school district for 18 years, was a qualified 
administrator, and had experience evaluating teachers. It was 
Nunn’s responsibility to evaluate Frakes’s performance. And, 
like all of Frakes’s former supervisors,1 Nunn observed sev‐
eral deficiencies in Frakes’s teaching performance.  
    On February 1, 2012, Nunn gave Frakes an overall perfor‐
mance rating of “unsatisfactory.” In her detailed evaluation, 
Nunn  noted  that  Frakes  struggled  with  classroom  manage‐
ment and was often unprepared and unorganized in the class‐
room, for IEP meetings, and for faculty presentations. Nunn 
noted that Frakes did not collect data on her students’ perfor‐
mance at the expected frequency, specifically observing that 
for one student Frakes only had three data points for an 18‐
week  semester.  Nunn’s  evaluation  also  pointed  out  that 
Frakes arrived late to work, leaving her class unsupervised. 
When  she  was  in  class,  Frakes’s  lack  of  classroom  manage‐
ment skills left her classroom “lack[ing] order and discipline” 
                                                 
      1 Both the district court and Peoria recounted in detail Frakes’s history 

of  “unsatisfactory”  performance  ratings  and  the  criticisms  she  had  re‐
ceived  from  her  former  supervisors,  Shannon  Marlin  and  Mary  Camp. 
While  we  note  that  the  record  demonstrates  that  Frakes  had  struggled 
with classroom management and performance throughout her career, we 
do not find those facts necessary for our analysis.  
4                                                      No. 15‐3091 

and  “extremely  chaotic.”  The  evaluation  listed  several  spe‐
cific  examples  during  one  classroom  observation,  in  which 
Nunn  detailed  that  students  “ignore[d]”  Frakes,  would  not 
comply with her orders, and that Frakes’s “inability to effec‐
tively manage her classroom results in a significant amount 
of valuable instructional time being wasted.”  
    When Frakes received this evaluation, she refused to sign 
it because she felt that the feedback was unfair. She contended 
that technology issues had affected her performance and were 
responsible  for  her  problems  with  a  presentation  to  other 
teachers, classroom instructions, and preparation of IEPs. She 
also  argued  that  she  was  not  given  notice  that  she  was  ex‐
pected to prepare an IEP by a specific deadline. She asserted 
that other teachers at the Day Treatment Program taught ac‐
cording to similar principles as she did. To formalize her op‐
position  to  her  evaluation  she  drafted  a  document  entitled 
“Points for Rebuttal.” In this document she admitted that she 
needed  improvement  in  her  performance  and  at  times  she 
struggled with classroom management, but she defended her 
teaching  methods  and  protested  Nunn’s  harsh  criticism. 
Frakes did not mention her students’ rights or argue that her 
methods of teaching were better for her disabled students. 
    Frakes  hand‐delivered  her  “Points  for  Rebuttal”  to  the 
District’s Human Resources Department.  Still, as a result of 
her “unsatisfactory” rating, Frakes was placed on a remedia‐
tion plan. Frakes’s remediation plan gave her directions to im‐
prove in the areas of deficiency noted in the evaluation. Before 
the remediation period could begin, however, she informed 
the District that she was unable to work due to serious health 
conditions, and she was placed on medical leave status for the 
remainder  of  the  school  year.  During  the  2011‐2012  school 
No. 15‐3091                                                         5 

year, neither Frakes, nor any parents, guardians, or other Pe‐
oria faculty filed an IDEA due process complaint or any for‐
mal complaint challenging a violation of a student’s IDEA or 
Section 504 rights. There is no record that Frakes objected to 
anything  in  her  students’  IEPs  or  BIPs  or  complained  that 
Nunn’s evaluations encouraged discrimination against disa‐
bled students.  
     On April 9, 2012, Frakes was honorably dismissed due to 
the school district’s decision to reduce its teaching force. As a 
result of her “unsatisfactory” rating, Frakes, along with nine 
other full‐time tenured teachers, was placed in “Group 2” on 
the “sequence of honorable dismissal list” in accordance with 
Illinois law. In the voluntary reduction of force, the Board of 
Education  approved  the  dismissal  of  54  teachers,  including 
Frakes. Frakes received notice of her honorable dismissal in a 
letter dated April 10, 2012. Her last day of employment was 
on May 31, 2012. 
   B. Procedural History 
    On September 4, 2012, Frakes filed a complaint against Pe‐
oria in the Circuit Court of Peoria County in Illinois, asserting 
wrongful  termination  based  on  Section  24‐12  of  the  Illinois 
School Code. She did not raise any federal claims in this law‐
suit, and it was defeated at the summary judgment stage. The 
state court found that the District did not violate the Illinois 
School Code. 
   A week before her state case was filed, on August 28, 2012, 
Frakes filed this case against Peoria in federal court, claiming 
violations  of  Section  504.  Specifically,  she  claimed  that  her 
“unsatisfactory”  evaluation  and  subsequent  honorable  dis‐
missal interfered with her ability to aid students in exercising 
6                                                        No. 15‐3091 

their rights under Section 504. On April 9, 2015, Peoria moved 
for summary judgment. The district court granted judgment 
in  favor  of  Peoria,  finding  that  Frakes  did  not  provide  evi‐
dence that she engaged in activity protected by Section 504. 
Because  it  found  summary  judgment  was  appropriate,  the 
district court did not address the District’s res judicata argu‐
ment. This appeal followed.  
                        II.     ANALYSIS 
     A.  No Abuse of Discretion in Interpreting Local Rules 
    As an initial matter, Frakes challenges the district court’s 
grant of summary judgment based on the court’s application 
of Central District of Illinois Local Rule 7.1(D). District courts 
have  “considerable  discretion  in  interpreting  and  applying 
their local rules” and this court will “intrude on that discre‐
tion only where we are convinced that the district made a mis‐
take.”  Dr.  Robert  L.  Meinders,  D.C.,  Ltd.  v.  UnitedHealthcare, 
Inc., 800 F.3d 853, 858 (7th Cir. 2015) (quotation marks and ci‐
tation omitted). We review a district court’s enforcement of its 
local  rules  for  an  abuse  of  discretion.  Friend  v.  Valley  View 
Cmty. Unit Sch. Dist., 789 F.3d 707, 710 (7th Cir. 2015).  
    At  the  time  Frakes  filed  her  motion  opposing  summary 
judgment,  Local  Rule  7.1(D)  stated  that  a  party  opposing 
summary judgment must “list by number each fact from … 
the motion for summary judgment which is conceded to be 
material but is claimed to be disputed. Each claim of disputed 
fact must be supported by evidentiary documentation refer‐
enced  by  specific  page.”  Loc.  R.  7.1(D)(2)(b)(2).  Under  the 
rule,  a  “failure  to  respond  to  any  numbered  fact  will  be 
deemed an admission of fact.” Loc. R. 7.1(d)(2)(b)(6).  
No. 15‐3091                                                         7 

    Frakes failed to follow Local Rule 7.1(D). In opposing sum‐
mary  judgment,  she  did  not  identify  material  and  disputed 
facts  as  required.  Instead,  she  listed  admitted  facts  as  dis‐
puted and added supplementary explanations to them (stat‐
ing in her brief, “Plaintiff admits this matter, but has it listed 
as disputed.”). The district court noted that Frakes’s violation 
of the rule impeded judicial economy, and found “[t]he fail‐
ure to follow the Local Rules requires the Court to do an ex‐
tensive scouring of the record to determine if these are actual 
disputed facts … .” So, the court refused to consider Frakes’s 
supplemental  explanations  to  admitted  facts  and  deemed 
“admitted, but disputed” facts to be simply admitted. We find 
the court made no error in doing so.  
    Contrary  to  Frakes’s  contention,  Local  Rule  7.1(D)  does 
not conflict with Rule 56 of the Federal Rules of Civil Proce‐
dure. While Rule 56 does not require the point‐counterpoint 
framework  for  summary  judgment  required  by  Local  Rule 
7.1(D), the district court was within its right to establish and 
enforce a local rule requiring this framework. Rule 83 of the 
Federal Rules of Civil Procedure explicitly provides that a dis‐
trict court may adopt and amend local rules so long as they 
are consistent with, but not duplicative of, the Federal Rules.  
    Even  if  Local  Rule  7.1(D)  was  merely  a  “requirement  of 
form” Frakes would have no recourse. A “local rule imposing 
a  requirement  of  form  must  not  be  enforced  in  a  way  that 
causes a party to lose any right because of a nonwillful failure 
to comply.” Fed. R. Civ. P. 83(a)(2). Here, Frakes’s attorney’s 
failure to comply was willful, and the district court’s enforce‐
ment of its local rules did not cause Frakes to lose any rights. 
The  district  court  noted  that  Frakes’s  counsel  was  admon‐
ished by the court for violating the same local rule in earlier 
8                                                      No. 15‐3091 

summary judgment briefings, yet counsel knowingly chose to 
violate the rule again. Further, Frakes was given a fair oppor‐
tunity to oppose summary judgment. Any failure to properly 
support her argument with evidence was her own doing.  
    Where a local rule is substantive and not just a “require‐
ment  of  form,”  a  district  courts’  enforcement  is  entitled  to 
even greater discretion. The Advisory Committee Notes (1995 
Amendment) inform us that Rule 83(a)(2) does not diminish 
“the  court’s  power  to  enforce  local  rules  that  involve  more 
than mere matters of form—for example, a local rule requir‐
ing parties to identify evidentiary matters relied upon to sup‐
port  or  oppose  motions  for  summary  judgment.”  Frakes 
failed to comply with just such a prototypical substantive lo‐
cal rule. So, we grant deference. See, e.g., Yancick v. Hanna Steel 
Corp.,  653  F.3d  532,  537  (7th  Cir.  2011)  (affirming  district 
court’s  application  of  its  local  rules  and  distinguishing  be‐
tween “substantive” and “of form” local rule violations.).  
    Frakes further argues that the Advisory Committee con‐
sidered and rejected a point‐counterpoint requirement within 
Federal Rule of Civil Procedure 56, and that many esteemed 
judges and authors do not support such a requirement. These 
arguments are not helpful. The value and efficiency of Local 
Rule  7.1(D)  is  not  a  question  we  need  address.  The  Central 
District of Illinois has discretion to set its local rules, we ask 
only whether the court fairly applied its rule. We find that it 
did. The district court was well within its discretion to con‐
sider  only  evidence  presented  in  accord  with  Local  Rule 
7.1(D).  
      
      
No. 15‐3091                                                          9 

   B.  No Evidence Frakes Engaged in Protected Activity 
    We review the district court’s grant of summary judgment 
de novo, applying the same standards as the district court and 
construing all facts and reasonable inferences in the light most 
favorable to Frakes. CTL ex rel. Trebatoski v. Ashland Sch. Dist., 
743 F.3d 524, 528 (7th Cir. 2014). Summary judgment is appro‐
priate if there are no genuine issues of material fact and the 
movant  is  entitled  to  judgment  as  a  matter  of  law.  Id.; 
Fed. R. Civ. P. 56(a). 
    Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, is a 
sister  statute  to  the  Americans  with  Disabilities  Act  of  1990 
(“ADA”), 42 U.S.C. §§ 12131–12134. As amended, Section 504 
is a civil rights law that prohibits discrimination on the basis 
of disability by recipients of federal funds, including public 
schools  like  Peoria.  29  U.S.C. § 794.  In  the  employment  dis‐
crimination  context,  Section  504  mirrors  the  standards  ap‐
plied  under  Title  I  of  the  ADA,  including  the  provisions  of 
Sections 501 through 504, and 510 as they relate to employ‐
ment. 29 U.S.C. § 794(d) (citing 42 U.S.C. § 12111, et seq. and 
42 U.S.C. §§ 12201–12204; 12210). Put simply, Section 504 em‐
ployment discrimination is controlled by the standards of the 
ADA and a claim for “interference” pursuant to Section 504 is 
established pursuant to the standards of the ADA.  
    Under the ADA anti‐interference provision, it is unlawful 
to “coerce, intimidate, threaten, or interfere with any individ‐
ual in the exercise or enjoyment of, or on account of his or her 
having exercised or enjoyed, or on the account of his or her 
having aided or encouraged any other individual in the exer‐
cise or enjoyment of, any right granted or protected by [the 
ADA].” 42 U.S.C. § 12203(b). While this court has not previ‐
ously addressed an interference claim made pursuant to the 
10                                                     No. 15‐3091 

ADA or Section 504, we agree with the district court and the 
Ninth Circuit that guidance can be found in our application 
of  the  anti‐interference  provision  of  the  Fair  Housing  Act 
(“FHA”), 42 U.S.C. § 3617; see Brown v. City of Tucson, 336 F.3d 
1181,  1191  (9th  Cir.  2003)  (applying  the  FHA  interference 
standard  to  an  ADA  interference  claim).  Because  the  ADA 
anti‐interference  clause  is  identical  to  the  anti‐interference 
clause  found  in  the  FHA,  compare  42  U.S.C. §  3617  with  42 
U.S.C. § 12203(b), we use the FHA framework to establish the 
legal standard for an ADA interference claim. In doing so, we 
determine that a plaintiff alleging an ADA interference claim 
must demonstrate that: (1) she engaged in activity statutorily 
protected by the ADA; (2) she was engaged in, or aided or en‐
couraged  others  in,  the  exercise  or  enjoyment  of  ADA  pro‐
tected rights; (3) the defendants coerced, threatened, intimi‐
dated, or interfered on account of her protected activity; and 
(4)  the  defendants  were  motivated  by  an  intent  to  discrimi‐
nate. See Bloch v. Frischholz, 587 F.3d 771, 783 (7th Cir. 2009) 
(en banc) (providing the framework for an FHA interference 
claim).  
    We first look to whether Frakes engaged in protected ac‐
tivity. Protected activities are those statutorily protected un‐
der the ADA, including opposing or complaining about dis‐
crimination  based  on  disability.  Common  examples  of  pro‐
tected activities are formal complaints of discrimination or re‐
porting a public school’s failure to provide a free, appropriate 
public education to students with disabilities.  
  Here, Frakes asserts that she engaged in protected activity 
when she refused to change her teaching methods following 
Nunn’s  negative  performance  evaluation.  However,  this  ar‐
No. 15‐3091                                                       11 

gument fails because there is no evidence that Frakes’s oppo‐
sition to Nunn’s evaluation was an assertion of rights on be‐
half  of  her  disabled  students.  While  Frakes  argues,  for  the 
purposes of this lawsuit, that her teaching methods were pre‐
ferred for behaviorally and emotionally disabled students, the 
evaluation and Frakes’s “Points of Rebuttal” do not reflect a 
dispute over the best teaching methods for disabled students. 
In fact, there is no mention of the students’ rights or interests 
at  all.  And,  while  we  find  no  reason  to  doubt  that  it  was 
Frakes’s intention to best serve her disabled students, the law 
protects assertions of rights, not  teaching methods. The fact 
that  Frakes  taught  students  who  are  protected  by  the  ADA 
does not alone render her teaching “protected activity.”  
    The court need not evaluate whether Frakes’s classroom 
strategy or teaching methods were, in fact, satisfactory. Even 
if there were evidence that Nunn’s evaluation of Frakes was 
faulty or Nunn lacked qualifications as an evaluator, there is 
nothing  in  the  record  that  indicates  Frakes’s  teaching  style 
would be protected under the ADA. Again, what Frakes was 
required to show is that she was asserting rights of disabled 
students  or  challenging  disability  discrimination.  If  Frakes 
had challenged Nunn’s instructions because they violated a 
student’s rights, such as by asserting that Nunn’s instructions 
would force Frakes to violate the terms of a student’s IEP, her 
claim might survive. But, that is not the case here. Frakes only 
argues  that  her  teaching  methods  could  be  better  for  some 
students; this is subjective and lacks statutory protection. Be‐
cause Frakes fails to demonstrate that she engaged in a pro‐
tected activity, her Section 504 claim fails.  
    
    
12                                                       No. 15‐3091 

      C.  Suit Not Barred by Res Judicata  
   Peoria asserts that this suit is barred by res judicata because 
Frakes had a full and fair opportunity to litigate her Section 
504  claims in  a  related  state  court  case.  We  find  that  Peoria 
waited too long to raise the affirmative defense of res judicata. 
By waiting over a year and a half to raise this defense, Peoria 
acquiesced  to  claim  splitting  and  res  judicata  does  not  bar 
Frakes’s claims. See Lawler v. Peoria Sch. Dist. No. 150, 837 F.3d 
779 (7th Cir. 2016). 
                        III.    CONCLUSION 
   For the foregoing reasons, the district court’s grant of 
summary judgment is AFFIRMED.